Citation Nr: 0736281	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 15, 1992, 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for the residuals of a 
pneumonectomy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which effectuated the Board's grant of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of a pneumonectomy.  The RO assigned an effective date of 
October 7, 1996, for that award.  The veteran subsequently 
perfected an appeal as to the effective date assigned, 
arguing that it should go back to 1985, which was the year he 
underwent the pneumonectomy.

In a February 2002 rating decision, the RO determined that it 
had committed clear and unmistakable error in assigning an 
effective date of October 7, 1996, for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a pneumonectomy, and assigned an 
earlier effective date of April 15, 1992.  The veteran 
continued to argue for the assignment of an earlier date.

In a December 2003 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than April 
15, 1992, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
pneumonectomy.  He subsequently appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a May 2007 decision, which will be discussed in greater 
detail below, the Court held that the Board erred in the 
December 2003 decision by imposing a strict pleading 
requirement and by failing to take a sympathetic reading to 
the pro-se veteran's filings.  The Court vacated the Board's 
decision, and remanded the matter for readjudication.


FINDINGS OF FACT

1.  A VA Form 21-526, Veteran's Application for Compensation 
or Pension, was submitted on April 15, 1992, wherein the 
veteran indicated he was seeking pension benefits for 
residuals of a right pneumonectomy.

2.  In a letter received in June 1992, the veteran asserted 
that VA had been negligent in performing his right 
pneumonectomy.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy prior to April 15, 1992, and no document or 
evidence of record prior to that date can be read 
sympathetically as raising a remote possibility of his 
entitlement to that benefit.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
1992, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(1985 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are clear.  In May 1986, the veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension.  In that form, under the section 
entitled "Nature and History of Disabilities" and in 
response to item 24, entitled "Nature of sickness, disease 
or injuries for which this claim is made and date each 
began," the veteran wrote the following statement: "Feb.-
1985-Right lung was removed, Salt Lake City, Utah, VA 
Hospital."  

In that form, he also provided responses to items 29A through 
32E, under the section entitled "if you claim to be totally 
disabled," as well as responses to items 33A through 33E, 
and items 34A through 39B, which contained the instruction 
that these items should be completed only if the applicant is 
applying for "non-service-connected pension."

The RO subsequently obtained an April 1985 hospitalization 
summary from the VA Medical Center (MC) in Salt Lake City, 
which shows that the veteran underwent a right bronchoscopy 
and right pneumonectomy.  

On August 12, 1986, the RO also received a statement from the 
appellant in which he indicated that "[t]he removal of a 
vital organ (right lung) has greatly decreased my capacity 
for air-lung capacity-by fifty percent, also I am not capable 
under this condition to continue my normal life style."  He 
further reported that he had attended four years of carpenter 
apprenticeship courses at Orange Coast College but was not 
unable to continue in his trade.   In a separate letter 
received at the same time, the veteran indicated that he had 
been somewhat confused as to where to send this statement.  
He noted that he originally sent it to the VAMC in Salt Lake 
City, but was told that he had to send it to the RO.

In a rating decision dated August 1986 decision, the RO 
determined that while the veteran's disability met the 
schedular criteria for pension, he was not considered to be 
unemployable permanently and denied the claim.  He was 
informed of this decision that same month, which included his 
appellate rights.  The veteran did not submit a notice of 
disagreement within one year of the determination.

On June 27, 1991, the veteran submitted a statement, wherein 
he stated the following, in part:

I have recently received treatment for my condition 
that is now deteriorat[ed] to a point of being 
permanent[ly] disabling.

Please sen[d] me statement in support of claim 
form-21-4138 also form VA 21-4142 to authorize 
release of medical information.

In August 1991, the RO forwarded the veteran application 
forms.  Thereafter, on April 15, 1992, the RO received a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, on April 15, 1992, in which the veteran indicated 
that he was seeking pension benefits for residuals of a 
pneumonectomy.

Approximately two months later, in June 1992, the veteran 
submitted a statement in which he asserted that VA had been 
negligent in performing his surgery in 1985.  He also noted 
that he did not become aware of this fact until it was made 
aware of it by a physician in May 1992.

In May 1995, the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy.  The veteran appealed the denial to the Board, 
and the Board granted the claim in a June 1999 decision.  In 
the "Order" of the decision, the Board stated, 
"Compensation benefits under 38 U.S.C.A. § 1151 for 
residuals of a pneumonectomy based on additional disability 
due to treatment in a Department of Veterans Affairs (VA) 
facility in April 1985 are granted." 

In January 2000, the RO effectuated the grant of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a pneumonectomy and assigned an effective date 
of October 7, 1996.  The veteran filed a notice of 
disagreement as to the effective date, stating that the Board 
had granted the benefits as of April 1985 and that he wanted 
an earlier effective date.

In February 2002, the RO determined that it had committed 
clear and unmistakable error in assigning an effective date 
of October 7, 1996, for the grant of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy and determined that the appropriate effective 
date was April 15, 1992, the date the veteran submitted the 
VA Form 21-526.

As noted in the Introduction, in a December 2003 decision, 
the Board denied the veteran's claim of entitlement to an 
effective date earlier than April 15, 1992, for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a pneumonectomy.  In that 
decision, the Board explained that there was nothing in the 
four corners of the May 1986 VA Form 21-526 that showed an 
intent on the part of the veteran to file a claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151, and, therefore, the document could not be construed as 
a claim for compensation benefits under the provisions of 38 
U.S.C.A. § 1151.  

The Board also found that there was nothing in the August 
1986 statement that, when read alone or with the VA Form 21-
526, would indicate an intent to file a claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151. 

The veteran subsequently appealed the Board's decision to the 
Court.  During the pendency of that appeal, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued the significant precedential decision of Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the 
Federal Circuit held that where a claimant files more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims, but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  

In a May 2007 decision, the Court addressed the holding in 
Deshotel, and its impact on this appeal.  In essence, the 
Court considered the question of whether the August 1986 
rating decision would be considered a "final decision" with 
respect to any implied claim for claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, even 
though the rating decision did not specifically adjudicate 
such a claim.  

In its May 2007 decision, the Court concluded that an overly 
broad application of Deshotel to the present case would 
produce nonsensical results.  The Court explained that if 
there was a claim for compensation benefits under 38 U.S.C.A. 
§ 1151, as alleged, and a subsequent sub silentio 
adjudication, the veteran would have no reason to know that 
his claim had been decided.  As such, the Court interpreted 
Deshotel to mean that an RO decision may constitute an 
adjudication of a claim where the RO decision addresses the 
claim "in a manner sufficient for a claimant to deduce that 
the claim was adjudicated."  

Consequently, the Court found that it still had jurisdiction 
to consider this appeal because the veteran claim for an 
earlier effective date did not constitute a collateral attack 
on the 1986 rating decision.

As to the Board's actual holding its December 2003 decision, 
the Court determined that the Board erred by imposing a 
strict pleading requirement and by failing to take a 
sympathetic reading to the pro-se veteran's filings.  
Therefore, the Court vacated the Board's decision, and 
remanded the matter for readjudication.  

In so doing, the Court indicated that the Board's 
readjudication of the question of whether the veteran raised 
a claim for compensation benefits under 38 U.S.C.A. § 1151 in 
1985 must take into account the provisions of 38 C.F.R. 
§§ 3.151 and 3.155 (1985 & 2005), which discuss formal and 
informal claims.  The Court also held that the Board must 
consider VA Adjudication Procedural Manual (M21-1) para. 
21.01 (1983-1990), which provided guidance as to how VA 
adjudicators should construe form and informal claims for 
benefits, and which the Court identified as essentially the 
same as the more modern equivalent of these provisions 
contained in M21-1, para. 2.202 (2005).  The Court noted 
that, if the Board finds that such a claim was raised in 
1985, the Board must also address whether that claim was 
adjudicated or remained pending at the time of the April 
1992, correspondence from the veteran.

Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002); see 38 C.F.R. 3.400 (2007).  
The effective date of an award of disability compensation by 
reason of section 1151 of this title shall be the date of 
such injury or aggravation was suffered if an application 
therefor is received within one year from such date.  38 
U.S.C.A. § 1151(c) (West 2002). 

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (2007).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2007).

38 C.F.R. § 3.151(a) (2007) provides that a claim filed by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded unless the claimant specifically 
elects the lesser benefit.  

As alluded to by the Court in the May 2007 decision, the 
current version of these regulations are substantially 
similar to those that were in effect in 1985. 

Analysis

The veteran is seeking an effective date earlier that April 
15, 1992, for the grant of compensation benefits under 
38 U.S.C.A. § 1151 for the residuals of a pneumonectomy.  He 
essentially contends that the effective date of his award 
should correspond to the date of his surgery in 1985.  He 
also argues that the formal application and subsequent 
correspondence he submitted in 1986 should have been 
construed as a claim for compensation benefits under 
38 U.S.C.A. § 1151.

At the outset of this decision, the Board is mindful of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1) (West 2002).  As 
explained by the Court in Fletcher, "[a] remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

With respect to the veteran's contention, expressed in his 
notice of disagreement, that Board already assigned an 
effective date of April 1985, when it granted compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a pneumonectomy in its June 1999 decision, the 
Board disagrees with the veteran's interpretation of the 
"Order" in the June 1999 decision.  

In granting compensation benefits under the provisions of 38 
U.S.C.A. § 1151, the Board was indicating the month and year 
of the surgery that was the basis for the grant of such 
benefits.  There is nothing in the June 1999 decision that 
would indicate that the Board had determined that the 
effective date for the award of these benefits should be 
April 1985.  Additionally, an effective date issue was not 
before the Board at that time, and thus it would not be 
within the Board's jurisdiction to assign an effective date 
when it granted the compensation benefits.  Therefore, the 
veteran's argument that the Board assigned an effective date 
of April 1985 for the grant of compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 is without merit.

The veteran also appears to be arguing that the effective 
date of his award should correspond to the date of his 
surgery in 1985 simply because that was the date on which his 
injury occurred.  However, pursuant to 38 C.F.R. § 3.400, the 
effective date of an award of disability compensation by 
reason of section 1151 shall be the date on which the injury 
or aggravation was suffered only if an application was 
received within one year from such date.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

In this case, the earliest correspondence received from the 
veteran regarding the residuals of his pneumonectomy, or 
regarding any disability whatsoever, was the formal 
application received in May 1986.  Even if that document was 
construed as a claim for compensation benefits under 
38 U.S.C.A. § 1151 (which it is not), it was not received 
within one year of the April 1985 surgery.  Similarly, the 
correspondence received in August 1986 was also not received 
within one year of the April 1985 surgery.  Thus, there is no 
basis under the law for awarding an effective date 
corresponding to the date of his actual surgery.

The Board has considered whether the May 1986 application or 
the August 1986 statement, or both, could be construed as a 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  In this regard, the Board has considered 
the provisions of 38 C.F.R. § 3.151 in effect both then and 
now, which provide that a claim by a veteran for pension may 
be considered to be a claim for compensation.  The Board has 
also considered the provisions of 38 C.F.R. § 3.155 in effect 
both then and now, which provide than an informal claim is 
defined as any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the VA.

As noted above, with respect to the formal application 
received in May 1986, under the section entitled "Nature and 
History of Disabilities" in response to item 24, entitled 
"Nature of sickness, disease or injuries for which this 
claim is made and date each began," the veteran wrote 
"Feb.-1985-Right lung was removed, Salt Lake City, Utah, VA 
Hospital."  He also provided responses to items 29A through 
32E, under the section entitled "if you claim to be totally 
disabled," as well as responses to items 33A through 33E, 
and items 34A through 39B, which contained the instruction 
that these items should be completed only if the applicant is 
applying for "non-service-connected pension."  

It is clear from the fact that the veteran completed these 
items that he intended to file a claim for pension benefits.  
Such a claim was specifically denied in the August 1986 
rating decision, and neither the veteran nor his attorney has 
asserted that it was incorrect for the RO to have adjudicated 
such a claim.  

However, even under a liberal and sympathetic review this 
filing, the Board finds that this document cannot be 
reasonably construed as also raising a claim for compensation 
benefits.  It is true that 38 C.F.R. § 3.151 provides that a 
claim for pension benefits may also be considered a claim for 
compensation benefits.  However, the word "may" signifies 
that the Secretary is instructed to exercise his discretion 
under the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997).  

The Board notes that the instant case is distinguishable from 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992) (holding that a 
claim for dependency and indemnity compensation (DIC) 
benefits constitutes a claim for death pension) because that 
case involved the interpretation of an entirely different 
regulation than 38 C.F.R. § 3.151(a).  The Isenhart case 
involved the interpretation of 38 C.F.R. § 3.152(b)(2), a 
regulation relating to claims for death benefits, not 
disability compensation.  In contrast to 38 C.F.R. § 
3.151(a), the language in 38 C.F.R. § 3.152(b)(2) that was 
addressed in Isenhart is not discretionary but mandatory: "A 
claim by a parent for compensation or dependency and 
indemnity compensation will also be considered to be a claim 
for accrued benefits."  38 C.F.R. § 3.152(b)(2)(emphasis 
added).  This mandatory language is absent from 38 C.F.R. 
§ 3.151(a).  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).

In this instance, the veteran defines the nature of his 
disability as having had a lung removed at a VA facility in 
1985.  However, this statement appears to merely constitute a 
factual statement identifying the nature of his disability, 
and does not display any intent to raise a claim for 
compensation benefits under 38 U.S.C.A. § 1151 based on that 
surgery.  Every section completed by the veteran in that form 
was consistent with a claim for pension benefits only, and 
although VA "may" under 38 C.F.R. § 3.151 interpret it as 
also raising a claim for compensation benefits, nothing in 
that document suggests an intent to raise such a claim on the 
part of the veteran.  

Furthermore, nothing in that document suggests a possible 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
at that time.  In this regard, it is important to note that 
38 C.F.R. § 3.385 (1985) provided that compensation was not 
available for either the contemplated or foreseeable after 
results of approved surgical care properly administered in 
the absence of a showing of carelessness, negligence or other 
fault on the part of VA.  

Certainly, the Board agrees with the Court's finding in the 
May 2007 decision that "unsophisticated claimants cannot be 
presumed to know the law and plead claims based on legal 
elements" and that VA "must look at the conditions stated 
and the causes averred in a pro se pleading to determine 
whether they reasonably suggest the possibility of a claim 
for a benefit under Title 38."  However, implicit in any 
determination as to whether a pleading reasonably suggests 
the possibility of a claim for other benefits is an 
understanding of how those potential benefits are defined 
under the law.  At the time the veteran submitted this 
application, VA interpreted 38 U.S.C.A. § 1151 to require 
some degree of negligence or other fault on the part of VA, 
and there is no hint whatsoever in the veteran's May 1986 
application to suggest that he in any way thought that VA 
doctors did anything wrong in performing his surgery.

While the Board certainly does not believe that the veteran 
was required to use particular terms such as "negligence" 
or "carelessness" in order to raise a claim for 
compensation benefits 38 U.S.C.A. § 1151, the Board also 
believes that a mere reference to having undergone a medical 
or surgical procedure at a VA facility cannot by itself be 
reasonably construed as raising such a claim that the medical 
or surgical procedure was negligently performed. 

The Board is cognizant that, in Brown v. Gardner, 115 S.Ct. 
552 (1994), the Supreme Court invalidated this view of 
38 U.S.C.A. § 1151, explaining that veteran is not required 
to show negligence, error in judgment or other fault in the 
hospitalization or medical or surgical treatment furnished by 
VA.  However, in its May 2007 decision, the Court directed 
the Board to the regulations and manual provisions in effect 
in 1985, recognizing that the matter of whether the veteran 
filed formal or informal claim for benefits at that time is 
appropriately judged under the law and regulations in effect 
at that time.  As noted, the Board also believes that 
implicit in any such determination is an understanding of the 
potential benefits sought by such a claim are defined under 
the law.  As such, the Board finds that consideration of 
whether his 1986 application constituted a claim for 
compensation under 38 U.S.C.A. § 1151 must be considered in 
light of how that law was interpreted by VA at the time.  

The Board has also reviewed the August 1986 statement in 
which the veteran indicated the removal of the removal of his 
right lung had greatly reduced his lung capacity, and caused 
him to be unable to continue in his trade.  However, this 
statement is also entirely consistent with seeking pension 
benefits only, and there is no suggestion that he believed VA 
doctors to have been wrong to have performed this procedure 
or to have erred in any way in how they conducted it.  
Furthermore, the fact that the veteran initially sent this 
statement to the VAMC merely suggests a misunderstanding as 
to the nature of the VA adjudication system and where to send 
a claim for VA benefits, and does not suggest any assertion 
that VA doctors' were at fault.

Reviewing the August 1986 statement by itself, or in 
combination with the May 1986 application and the hospital 
records obtained by the RO at the time, the Board cannot 
identify any language suggesting that the veteran intended to 
file a claim for compensation benefits.  The Board also 
cannot find any evidence in his statements or the medical 
evidence that remotely suggests his possible entitlement to 
compensation benefits under the laws and regulations in 
effect at that time. 

It is important to note that this is not a situation where a 
veteran's application for benefits was unclear, requiring 
additional action by the RO to determine what the veteran was 
claiming.  The Board finds that the veteran's claim of May 
1986 was very clear as to what VA benefits he was seeking at 
that time (a VA pension).  This factual determination is 
based on a review of the application.  There is simply 
nothing in this claim that would suggest the veteran was 
filing a claim for compensation based on his treatment at a 
VA Medical Center.  The veteran himself did not indicate that 
he had a problem with his treatment that could lead the 
undersigned to conclude that additional clarification was 
needed to be undertaken by the RO in 1986 to determine if the 
veteran was seeking to file a claim based on VA treatment.  

The evidence of record in 1986 showed that the veteran had 
been admitted to the VAMC in April 1985.  He was seen at 
admission coughing up copious amounts of blood, and was given 
a diagnosis of massive hemoptysis.  He received approximately 
12 units of blood and his vital signs remained stable with 
the blood transfusions.  He was taken to the operating room 
and had a significant episode of hemoptysis just prior to the 
induction of anesthesia.  Chest x-rays had shown a prominent 
right lower lobe infiltrate, and it was determined that the 
bleeding was coming from his right lung.  He underwent a 
right pneumectomy.  At the time of the surgery, there were 
dense adhesions and inflammation around the hilum of the 
right lung that made the procedure difficult; it was noted 
that a fair amount of time was taken in freeing up the lung 
down to the hilum, which was markedly inflamed and that 
dissection planes were difficult to identify.  However, the 
pulmonary artery was eventually controlled and divided, and 
the superior and inferior pulmonary veins were similarly 
ligated and divided.  Eventually, the bronchus was completely 
freed up, and after the procedure, he was returned to 
intensive care in stable condition.  

On the fifth post-operative day, some swelling was found in 
the right leg, and noninvasive venous studies revealed deep 
vein thrombosis.  He was begun on Heparin and subsequently 
started on Coumadin and fully anticoagulated.  His 
prothrombin time at the day of discharge was 18 seconds, and 
he was felt to be adequately anticoagulated.  His wound was 
found to be healing well at discharge, and he had skin clips 
removed prior to discharge.

He subsequently filed the May 1986 formal application in 
which he identified the nature of his disability has removal 
of the right lung, and he completed the sections of that form 
applicable to pension claims.  He did not suggest in that 
form that he believed VA doctors to have committed any 
mistakes or to have been at fault for his disability.  The RO 
reasonably construed this as a claim for pension benefits 
only, and then obtained his hospital records, which on their 
face suggested absolutely no fault on the part of VA.  

The veteran later submitted the August 1986 statement in 
which he explained that he could no longer perform the type 
of work for which he had been trained due to his decreased 
lung capacity.

The Board finds that the veteran's August 1986 statement 
clearly supports a finding that this was a claim for pension 
benefits only.  Simply stated, the Board finds that the 
veteran's own statements during this time provide highly 
probative evidence against his own claim at this time. 

As noted, the Board cannot identify any language in these 
documents suggesting that the veteran intended to file a 
claim for compensation benefits under 38 U.S.C.A. § 1151.  
The Board also cannot find any evidence in his statements or 
the medical evidence that remotely suggests his possible 
entitlement to compensation benefits under the laws and 
regulations in effect at that time. 

In its May 2007 decision, the Court directed the Board to 
consider M21-1 provisions, which provided guidance to VA 
adjudicators as to how they should construe formal claims for 
benefits.  The provisions of M21-1 para. 21.01 (1983-1990) 
provided that VA should consider a "VA Form 21-526, properly 
completed as to items 1 through 40 and signed by the veteran 
in item 42" as a claim for either disability compensation or 
pension, or both, depending upon the manner of preparation 
and intent of the claimant, as provided below."  

However, under the subsequent section defining a claim for 
compensation, M21-21, para. 21.01(b), the language defining a 
claim for "compensation" clearly contemplated only claims 
for compensation based on service connection, and did not 
provided any guidance for identifying a claim for 
compensation under 38 U.S.C.A. § 1151.  Consequently, the 
next section, M21-21, para. 21.01(c), which defined a claim 
for both compensation and pension as one meeting the 
requirements of para. 21.01(b), clearly rests on the language 
addressing a claim service connection, and provides no 
guidance for identifying a claim for compensation under 
38 U.S.C.A. § 1151.

As these provisions are clearly directed towards identifying 
claims for pension benefits, and claims for compensation 
based on service connection, the Board finds them to be of 
limited value in helping to identify a claim for compensation 
based on 38 U.S.C.A. § 1151.  In fact, these provisions 
actually appear to reinforce the interpretation that the 
veteran's May 1986 application and August 1986 letter can 
only be reasonably construed as raising a claim for pension 
benefits, as para. 21.01(c) defines a claim for pension as 
one in which the applicant claims to be totally disabled and 
furnishes employment and income information.  

As discussed in detail above, this is precisely the 
information provided by the veteran in the May 1986 
application and August 1986 letter.  The Board finds that all 
facts in this case lead to an inescapable conclusion:  The 
veteran filed a claim for VA pension in 1986 based on the 
fact he believed he could no longer work.

The Board is, of course, aware that the formal application 
received on April 15, 1992, was similar in that it also 
indicated that the veteran was only seeking entitlement to 
pension benefits.  However, that application was followed 
only two months later by a statement in which the veteran 
specifically asserted that VA had been negligent in 
performing his surgery.  Thus, the veteran clearly intended 
to raise a claim for compensation benefits under 38 U.S.C.A. 
§ 1151 at that time.  In fact, in the June 1992 letter, he 
clearly articulated in much detail his belief that VA had 
been negligent, noting that he did not become aware of this 
fact until it was explained to him by a physician in May 
1992.  

In contrast, no similar assertions of fault on the part of VA 
were submitted in 1986, which is found to provide evidence 
against the veteran's claim, clearly indicating that he had 
the ability to file such a claim in 1986. 

Beyond the above, as a mater of record, it is important to 
note that the Board's decision granting the § 1151 claim was 
not based on negligent treatment by the VA Medical Center.  
In fact, medical evidence at that time, and today, provides 
evidence against such a finding (see undated medical opinion 
of "N.G.I., M.D., M.P.H.").     

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a).  The statue is very 
clear that there are some very minimal requirements that 
veterans must undertake in order to begin to receive VA 
benefits on a monthly basis.  The most important requirement 
appears to be that if a veteran wants compensation from the 
VA he or she must let the VA know what he or she wants, in 
some manner.  

In this case, the Board makes the following factual finding, 
based on the facts cited above:  It was the intent of the 
veteran to file a claim for a VA pension in 1986, and nothing 
more.  The Board finds that the evidence in 1985 and 1986 
clearly provides support for this finding.

In summary, the Board has reviewed the documents submitted by 
the veteran in May 1986 and August 1986, as well as the 
medical evidence of record at that time and all other 
documents, beyond simply the application of May 1986, as 
required by the Court.  Even under a liberal and sympathetic 
review both his filings and the medical reports received by 
the RO, the Board finds that none of these documents can 
construed as also raising a claim for compensation benefits 
under 38 U.S.C.A. § 1151.  The Board actually finds evidence 
in this case against such a finding, including (but not 
limited to) the veteran's  May 1986 application, in which the 
veteran was very clear what he was seeking from the VA at 
that time, a VA pension. 

Therefore, the Board concludes that an effective date earlier 
than April 15, 1992, for the grant of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of a pneumonectomy, must be denied.

The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board further finds that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained.  There is no indication there exists 
any additional evidence that has a bearing on this case that 
has not been obtained, and the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  In addition, neither the veteran nor his 
attorney have indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  In fact, in a 
September 2007 letter, the veteran's attorney specifically 
indicated that the veteran does not have any additional 
evidence to submit at this time.  Accordingly, the Board 
finds that VA has satisfied its duty to assist under the 
VCAA.

The Board notes that, in September 2007, the veteran's 
attorney submitted a statement from a physician, which was 
not accompanied by a waiver of initial consideration of that 
evidence by the agency of original jurisdiction (AOJ).  
Pursuant to 38 C.F.R. § 20.1304(c) (2007), any additional 
pertinent evidence received by the Board that has not already 
been considered by the AOJ must be referred to the AOJ for 
initial review unless there has been a waiver of such 
referral by the claim.  However, resolution of the veteran's 
appeal turns on the question of whether a claim for 
compensation benefits under 38 U.S.C.A. § 1151 had been filed 
prior to April 1992.  The medical statement submitted in 
September 2007 addresses the current severity of the 
veteran's health problems; thus, the Board finds that it is 
not "pertinent" to the issue on appeal, and, thus, a remand 
of this matter to the AOJ for initial consideration of that 
evidence is not required.

ORDER

Entitlement to an effective date earlier than April 15, 1992, 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of a pneumonectomy, 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


